                      Case 2:13-cr-00304-JCM-CWH Document 139 Filed 08/10/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                    ***
                 7      UNITED STATES OF AMERICA,                             Case No. 2:13-CR-304 JCM (CWH)
                 8                                            Plaintiff(s),                   ORDER
                 9             v.
               10       CHAD HENRY LOFTIN,
               11                                           Defendant(s).
               12
               13             Presently before the court is defendant Chad Loftin’s emergency motion for compassionate
               14      release. (ECF No. 134). The United States of America (“the government”) filed a response
               15      without opposition. (ECF No. 138).
               16             For the offense of felon in possession of a firearm, defendant was sentenced to 96 months
               17      in prison. (ECF No. 134). He has served over 80 percent of his sentence. Defendant lives with
               18      several chronic medical conditions, including Crohn’s disease, Hepatitis C, and a history of
               19      pulmonary embolisms. (ECF No. 135).
               20             The parties are in rare agreement that defendant is at high risk of severe harm from the
               21      COVID-19 pandemic. (ECF Nos. 134, 138). The parties agree that defendant should be released.
               22      (Id.). This court grants defendant’s order. (ECF No. 134).
               23             Accordingly,
               24             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
               25      compassionate release (ECF No. 134) be, and the same hereby is, GRANTED.
               26             IT IS FURTHER ORDERED that defendant’s sentence of imprisonment be, and the same
               27      hereby is, MODIFIED to CREDIT FOR TIME SERVED.
               28

James C. Mahan
U.S. District Judge
                      Case 2:13-cr-00304-JCM-CWH Document 139 Filed 08/10/20 Page 2 of 2



                1             IT IS FURTHER ORDERED that defendant shall be quarantined for a 14-day period prior
                2      to being released, consisted with BOP policy. Defendant shall be released from custody within 48
                3      hours after the expiration of his 14-day quarantine.
                4             IT IS FURTHER ORDERED that defendant’s counsel shall, within 7 days of this order,
                5      contact the BOP to arrange transportation.
                6             IT IS FURTHER ORDERED that defendant shall serve the remaining portion of the
                7      original term of imprisonment (as calculated by the BOP) as supervised release with the special
                8      condition that he shall be subject to home incarceration without the requirement of electronic
                9      monitoring for the time being.
              10              IT IS FURTHER ORDERED that defendant shall not be required to report to the U.S.
              11       Probation Office in person. However, within 72 hours of his release, defendant shall contact the
              12       U.S. Probation Office by telephone to check in.
              13              IT IS FURTHER ORDERED that defendant shall be restricted to his residence at all times
              14       (home incarceration) except for medical necessities and or other activities specifically approved
              15       by U.S. Probation or this court.
              16              IT IS FURTHER ORDERED that defendant shall serve supervised release as originally
              17       imposed.
              18              IT IS FURTHER ORDERED that, in light of the COVID-19 pandemic, current standard
              19       condition originally imposed mandating that defendant work at least 30 hours per week at a lawful
              20       type of employment and participate in community service is temporarily suspended.
              21              IT IS FURTHER ORDERED that all other conditions of supervision originally imposed
              22       shall remain in effect.
              23              DATED August 10, 2020.
              24                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
